106 F.3d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.REGAL CAPITAL, INC., Plaintiff-Appellee,v.Romualdo VALENCIA;  Teresita Valencia, dba PhilippineGrocery, Defendants-Appellants.
No. 95-17249.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Romualdo and Teresita Valencia appeal pro se the district court's denial of their motion to set aside the entry of default and the district court's order of default judgment against them in Regal Capital, Inc.'s action alleging copyright and trademark infringement, unfair competition, and false designation of origin.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We conclude that the district court did not abuse its discretion by denying the Valencias' motion to set aside the entry of default, see O'Connor v. Nevada, 27 F.3d 357, 364 (9th Cir.1994), cert. denied, 115 S.Ct. 1367 (1996), and affirm for the reasons stated in the district court's order, entitled "Order Denying Defendants' Motion to Set Aside Default," filed on November 2, 1995.  We also conclude that the district court did not abuse its discretion in its subsequent order of default judgment.  See Hawaii Carpenters' Trust Funds v. Stone, 794 F.2d 508, 511-12 (9th Cir.1986).


4
Regal Capital requests attorneys' fees for a frivolous appeal under Fed.R.App.P. 38.  Because Rule 38 requires that any such request be made by a separately filed motion, we deny Regal Capital's request without prejudice to its filing a separate motion for attorneys' fees.  See Fed.R.App.P. 38;  9th Cir.R. 39-1.6.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3